Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-6, 16-20, are drawn to a method for laser cutting dielectric or semi-conductor materials.
Group II, Claims 7-15 are drawn to an appliance for laser cutting dielectric or semiconductor materials.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a laser source (1) adapted to emit a laser beam (100) at a wavelength comprised in a spectral band of transparency of the material, wherein: - the laser source (1) is adapted to emit said laser beam (100) comprising at least one burst of N laser pulses, where N is a natural integer higher than or equal to 2, said laser pulses having a femtosecond duration, the N laser pulses of one burst being temporally separated from each other by a time interval comprised between a few hundreds of nanoseconds and one picosecond, and in that the appliance further includes: spatially splitting the laser beam (100) into a first split beam (101) having a first energy distributed along a first optical axis and, respectively, a second split beam (102) having a second energy distributed along a second optical axis distinct from the first optical axis, the first energy and the second energy being higher than a , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ikeda et al. (EP 2476505  A1, submitted by applicant in IDS filed 01/25/2019), hereinafter Ikeda in view of Houbertz-Krauss et al. (US-20130056910-A1), hereinafter Houbertz-Krauss.
Ikeda teaches a laser source (1) adapted to emit a laser beam (100) at a wavelength comprised in a spectral band of transparency of the material (light source 1 Figure 1); spatially splitting the laser beam (100) into a first split beam (101) (P0 Figure 1) having a first energy distributed along a first optical axis and, respectively, a second split beam (102) having a second energy distributed along a second optical axis distinct from the first optical axis (P1 Figure 1), the first energy and the second energy being higher than a material modification threshold (sufficient energy [0029]); spatially concentrating the energy of the first split beam (101) in a first area (31) of the material and (optical system 21 , 201, 2A1, 20A1 Figure 1, 8-10), respectively, that of the second split beam (102) in a second area (32) of the material, the first area (31) and the second area (32) being separated from each other and spaced apart by a distance dx (distance between P0 and P1 is apparent in Figure 1 from optical system 2), so as to produce localized modifications in the first area (31) and in the second area (32) (P1 local to one area and P0 local to another Figure 1); and  4Docket No. 0510-1564 - adjusting the distance (dx) between the first area (31) and the second area (32) lower than a distance threshold (distance shown between P0 and P1 Figure 1), [0041-0042]) so as to initiate an oriented rectilinear micro-fracture (45), this micro-fracture (45) being oriented along a predetermined direction extending between the first area (31) and the second area (32) (cracks to grow in major axis [0066] [0067]). Ikeda is deficient in disclosing the laser source (1) is adapted to emit said laser beam (100) comprising at least one burst of N laser pulses, where N is a natural integer higher than or equal to 2, said laser pulses having a femtosecond duration, the N laser pulses of one burst being temporally separated from each other by a time interval comprised between a few hundreds of nanoseconds and one picosecond.
In the analogous art, Houbertz-Krauss teaches the device is characterized by a movable focusing optical system for the formation of one or a plurality of laser foci, wherein either the laser beam of a laser source can be introduced into the material to be consolidated through the material container and a movable carrier unit is arranged in said container or the focusing optical system is immersed into the material bath and the laser beams can be introduced into the material to be consolidated via a beam exit area of the focusing optical system (Abstract). Houbertz-Krauss discloses the laser source (1) is adapted to emit said laser beam (100) comprising at least one burst of N laser pulses, where N is a natural integer higher than or equal to 2 the number of pulses achieves two [0027]), said laser pulses having a femtosecond duration (laser duration in femtosecond range [0027]), the N laser pulses of one burst being temporally separated from each other by a time interval comprised between a few hundreds of nanoseconds and one picosecond (pulse length less than one picosecond [0054]). Houbertz-Krauss teaches the advantage of such a laser include to produce three-dimensional structures in a single step with few materials required and in a very short period of time, wherein structures with almost any size can be produced with high precision ([0027]).
The teachings of Houbertz-Krauss and the claimed invention would be considered analogous because both ascertain to a laser cutting machine with multiple pulses. It would have been obvious to 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN I GLASSER whose telephone number is (571)272-1586. The examiner can normally be reached Monday - Friday 6:30AM- 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.I.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754